Citation Nr: 1219918	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral ankles, to include as secondary to bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  The Veteran had service in the Republic of Vietnam from March 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Washington, DC Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral pes planus, DJD of the bilateral ankles, tinea pedis, and entitlement to a nonservice-connected pension (NSCP).  The Veteran disagreed with each of these denials in July 2005, and timely perfected his appeals in November 2005.

In May 2008, the Veteran testified before the undersigned Veterans Law Judge, sitting at the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In July 2008, the Board denied the Veteran's claim of entitlement to service connection for tinea pedis and remanded the remaining three claims for additional evidentiary development.  A February 2009 rating decision subsequently granted the Veteran's claim of entitlement to NSCP.  As such, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The remaining two issues of entitlement to service connection for bilateral pes planus and DJD of the bilateral ankles came before the Board in January 2010 and July 2010, at which time they were again remanded for additional evidentiary development.  

FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates that the Veteran's bilateral pes planus pre-existed his active military service. 

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing pes planus was not aggravated by his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from DJD of the bilateral ankles that is the result of a disease or injury in active duty service, nor is it secondary to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus was not aggravated by his military service and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  DJD of the bilateral ankles was not incurred in or aggravated by active duty service or presumptively related thereto, nor is it related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's claims, letters dated in October 2005, March 2006, October 2008, and February 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  To the extent that these notice letters were not provided to the Veteran prior to the initial adjudication of his claims, this was not prejudicial to him since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and additional supplemental statements of the case (SSOCs) were provided to him in November 2009, April 2010 and February 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The notice letters dated in March 2006, October 2008, and February 2010 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also notes that while the Veteran was not provided with a notice letter outlining the specific requirements to establish service connection based upon aggravation, he was provided with this information in both the November 2009 and April 2010 SSOCs.  See Prickett, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that an attempt was made to obtain any available records associated with the Veteran's successful claim of entitlement to Social Security Administration (SSA) disability benefits; however, SSA replied that no records were available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in October 2004, July 2007, October 2008, and September 2010, the results of which have been included in the claims file for review.  The October 2008 and September 2010 examinations involved a review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its July 2008, January 2010, and July 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained outstanding medical records and scheduled the Veteran for medical examinations, which he attended.  The AMC later issued SSOCs in November 2009, April 2010, and February 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that his pre-existing bilateral pes planus was aggravated beyond the natural progression of the condition by his time in active duty service.  As a result of his aggravated pes planus, the Veteran contends that he now suffers from DJD of the bilateral ankles.

A.  Bilateral Pes Planus

Governing Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection for bilateral pes planus.  It is undisputed that the Veteran is currently diagnosed with bilateral pes planus.  See VA Treatment Record, Podiatry Clinic, February 22, 2011.  

Presumption of Soundness

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had pes planus that pre-existed his military service.

Prior to his entry into active duty service in September 1966, the Veteran was afforded a service entrance examination in June 1966.  Critically, the Veteran's pes planus, noted to be asymptomatic, was indicated on this examination report.  See Service Entrance Examination Report, Standard Form (SF) 88, June 22, 1966.  Given the notation of pes planus at the Veteran's enlistment examination, the presumption of soundness does not operate in the present case.  Consequently, the relevant inquiry is whether the Veteran's pes planus was aggravated, rather than incurred in, active duty service.



	(CONTINUED ON NEXT PAGE)
Aggravation

Review of the Veteran's service treatment records is completely negative for any complaints of, treatment for, or diagnoses of pes planus.  Upon separation from service in August 1968, the Veteran's feet were noted as normal, and the Veteran also indicated that he had no foot trouble.  See Service Separation Examination Report, SFs 88 & 89, August 16, 1968.  Immediately prior to his discharge in September 1968, the Veteran signed a statement of medical condition, on which he indicated that he had not experienced any change in his medical condition since his August 1968 separation examination.  See DA Form 3082-R, September 19, 1968.

The only evidence in support of the Veteran's claim of entitlement to service connection for bilateral pes planus based on aggravation consists of his own lay statements.  As a layperson, the Veteran is competent to testify to observable symptoms such as foot pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his bilateral pes planus was aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as whether the Veteran's pes planus was aggravated during service versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2011).  As such, the Veteran's lay statements are of limited probative value.

In October 2004, during a VA examination associated with the Veteran's claim of entitlement to a NSCP, the Veteran was diagnosed with severe pes planus.  The Veteran did not recall a specific injury and indicated that his symptoms began to worsen in approximately 2001.  See VA Examination Report, October 5, 2004.  In July 2007, the Veteran was afforded a general medical examination.  At that time, he was again diagnosed with bilateral pes planus.  No medical opinion was rendered.  See VA Examination Report, July 18, 2007.

The Veteran was afforded a VA feet examination in October 2008.  At that time, the Veteran stated that he had no history of foot pathology prior to service and no history of foot pathology while he was on active duty.  He stated that he did not suffer from any foot trauma in service.  Rather, he stated that he did not develop any foot pain until he was in his mid 50s.  Since that time, the Veteran complained of frequent flare-ups manifested by swelling and pain.  He indicated that he wore orthotics and special boots to attempt to alleviate his foot discomfort.  He was diagnosed with congenital, bilateral pes planus.  The VA examiner noted that it was more likely than not that the Veteran's pes planus existed prior to his military service, but that it was less likely than not that his military service contributed to this condition.  See VA Feet Examination Report, October 18, 2008.  Based on a subsequent request to provide a basis for the October 2008 medical opinion, the VA examiner stated that "if forced to speculate, it is more likely than not that the increased demands of military service would have accelerated the natural progression of pes planus."  See VA Feet Examination Addendum, March 12, 2010.

Due to the contradictory and unsupported statements provided by the October 2008 VA examiner, the Veteran was provided with another VA feet examination in September 2010.  At this time, the Veteran again stated that he did not begin to experience any problems with his feet until he was approximately 50 years old.  From that point forward, the Veteran complained of pain on the bottom of his feet while standing, walking or while at rest.  On examination, both feet were painful on motion, tender, and demonstrated abnormal weight bearing.  There was tenderness on palpation of the plantar metatarsal pad, arch and heel of both feet.  Abnormal weight bearing was manifested by callosities and unusual shoe wear patterns.  X-ray reports of the feet revealed progressive degenerative changes and pes planus, bilaterally.  The VA examiner opined that it was not likely that the Veteran's pre-existing pes planus was aggravated by his military service because he admitted that his foot problems did not start until age 50.  Accordingly, it was determined to be unlikely that the Veteran's pes planus was aggravated beyond the natural progression of the disease by military service unless there had been an injury in service, which there had not.  See VA Feet Examination Report, September 25, 2010.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board finds the September 2010 VA examination to be the most probative evidence of record as the VA examiner provided a rationale for the conclusion that the Veteran's bilateral pes planus was not aggravated beyond the natural progression of the disease by his military service.  Not only did the October 2008 VA examiner provide contradictory statements in rendering a nexus statement, neither opinion contained a rationale for the conclusion reached.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Accordingly, the October 2008 VA examination report and the subsequent March 2010 addendum statement are of limited probative value.

In short, the Board finds that the competent evidence, in the form of the service treatment records, post-service medical records, the Veteran's testimony and the September 2010 VA examination report, clearly and unmistakably demonstrate that aggravation did not take place.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].  For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing pes planus was not aggravated during active duty service.  Accordingly, entitlement to service connection for pes planus is not warranted.

B.  DJD of the Bilateral Ankles

The Veteran contends that he currently suffers from DJD of the bilateral ankles that is secondary to pes planus, or aggravated by such.

Governing Law and Regulations

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Throughout the course of the appeal, the Veteran has maintained that his currently diagnosed DJD of the bilateral ankles is the result of his pes planus.  In support of this claim, the Veteran refers the Board to the October 2004 VA medical opinion, which stated that his severe pes planus was associated with his DJD of the bilateral ankles.  Specifically, the VA examiner commented that the Veteran's flat feet resulted in a valgus deformity of the ankles, which in turn caused degeneration of the joints.  See VA Examination Report, October 5, 2004.  In October 2008, the VA examiner opined that it was more likely than not that the Veteran's pes planus contributed to his DJD of the bilateral ankles.  See VA Feet Examination Report, October 18, 2008.

As explained above however, the Veteran has not been awarded service connection for bilateral pes planus.  As this is not a service-connected condition, there is no legal basis on which the Veteran's secondary service connection claim can be based.  As the law, and not the evidence, is dispositive on this issue, it must be denied on this basis because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2011).

Furthermore, the Veteran does not contend, nor does the evidence of record support a finding, that his DJD of the bilateral ankles is a direct result of his active duty service.  A review of the Veteran's service treatment records was negative for any complaints of or treatment for ankle pain, nor was there a diagnosis of DJD of the bilateral ankles during service or within one year of discharge.  Further, post-service VA treatment records demonstrate that the Veteran was first diagnosed with DJD of the bilateral ankles in approximately 2000.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, there is no competent evidence of record that the Veteran's DJD of the bilateral ankles is a result of his military service.  Accordingly, service connection for DJD of the bilateral ankles is not warranted on a direct basis.

To the extent that the Veteran asserts that his DJD of the bilateral ankles is related to his active duty service or to a service-connected disability, the Board finds that the matter of the determination of the origin of DJD is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions on such a complex matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, only competent evidence may be considered to support Board findings.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In sum, the Board finds that any assertions that the Veteran's DJD of the bilateral ankles is due to his active duty service are outweighed by the lack of probative evidence.  See Layno, 6 Vet. App. at 469 (holding that competency must be distinguished from weight and credibility; the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for DJD of the bilateral ankles, to include as secondary to pes planus and, thus, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for DJD of the bilateral ankles, to include as secondary to pes planus, is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


